Citation Nr: 9918170	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1961 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a back condition.


FINDINGS OF FACT

1.  In a decision issued in July 1966, the Board denied the 
appellant's claim for service connection for a back disorder.  
That decision is final.

2.  Additional evidence since the Board's July 1966 decision, 
the last prior final denial of the claim for service 
connection for a back disability, when considered in 
conjunction with the evidence that had previously been 
considered, is not both new and material.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for a 
back disorder in July 1966 and, accordingly, that decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (1998).

2.  The evidence received subsequent to the Board's July 1966 
decision is not new and material and does not serve to reopen 
the claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for back 
disability.  Specifically, he contends that his newly 
submitted testimony before the undersigned establishes that 
he incurred or aggravated his back disability during service, 
and that the symptomatology he experienced during service has 
continued to the present day.  He also contends that newly 
submitted private medical evidence establishes that his back 
disability was aggravated during service.  He further claims 
that such evidence makes his claim for service connection 
plausible and, thus, warrants evaluation of the merits of his 
claim with consideration given to review of all the evidence 
of record.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the 
Board, in a July 1966 rating decision, originally denied the 
appellant's claim for service connection for a back disorder.  
That decision is final.  38 C.F.R. § 20.1100(a) (1998).  This 
claim has not been reopened since that time.  Accordingly, 
the Board, in its independent review of this case, finds that 
the appellant's claim for service connection for a back 
disability was last finally denied in the Board's July 1966 
decision.  As such, the Board will apply the new and material 
standard with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed by the 
Board, that claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995).  
However, if the appellant can thereafter present new and 
material evidence in support of the previously disallowed 
claim, then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded. Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Congenital or developmental defects may not be service- 
connected because they are not considered "injuries" under 
VA law and regulations.  38 C.F.R. § 3.303(c) (1998).  
However, congenital or development defects may be service- 
connectable where a superimposed injury occurs during, or as 
a result of, active service.  VA O.G.C. Prec. Op. No. 82-90 
(July 18, 1990).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the Board when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the Board, in its July 1966 decision, denied the 
appellant's claim for a back condition on the basis that his 
lumbosacral back sprain treated during service was acute and 
transitory and resolved without residuals.  The Board further 
held that his small spina bifida occulta of the first sacral 
segment and his spondylolysis were developmental 
abnormalities which were not considered disabilities under 
the applicable criteria.  Therefore, the issue currently 
before the Board is whether the additional evidence submitted 
by the appellant since the Board's decision in 1966 is both 
new and material in that it tends to establish that his back 
disability was incurred or aggravated during active service.

At the time of the July 1966 denial, the Board reviewed 
service medical records which showed treatment for a 
lumbosacral sprain in January 1962.  At that time, the 
appellant reported a pre- service history of back pain 
associated with a football injury.  He was treated with bed 
rest, heat, medication and light duty for a period of 24 
hours.  Remainder of service medical records were negative 
for complaint, manifestation, treatment or diagnosis of a 
back disability.  His August 1963 separation examination 
indicated a normal clinical evaluation of the spine and 
"other musculoskeletal."

Post- service, an x- ray examination, conducted by The Street 
Clinic in April 1965, showed a small spina bifida occulta in 
the first sacral segment, and there was suggestion of minimal 
thickening about the apophyseal joints at the lumbosacral 
junction.  However, remainder of examination was 
unremarkable.

On VA Compensation and Pension examination, dated in March 
1966, the appellant reported his history of a pre- service 
football injury and in- service treatment for lumbosacral 
strain.  He indicated that, following his in- service injury, 
he required no further treatment and considered himself well.  
He had become concerned about his back following an April 
1965 pre- employment x- ray examination which discovered a 
congenital or development anomaly of the back.  Physical 
examination revealed a muscular, well- developed individual 
who walked with a regular posture and gait with no apparent 
discomfort.  No spasm or tenderness was noted in the 
lumbosacral spine.  Range of motion was full and free without 
pain reaction or spasm.  There was no thigh or calf atrophy 
by actual measurements.  X- ray examination revealed 
bilateral defects in the neural arch of L- 5 without evidence 
of forward slipping of L-5 on S- 1.  The impression was 
spondylolysis, L- 5.  The remainder of the lumbosacral spine 
appeared normal.  Diagnosis was of bilateral, developmental 
spondylosis at L- 5 without spondylolisthesis.  The examiner, 
who had benefit of review of the April 1965 x- ray 
examination findings, further opined that residuals of 
lumbosacral sprain were not found.

Medical evidence submitted since the Board's 1966 decision 
includes the following: (1) a May 1965 report from the claim 
department of the Illinois Central Railroad which shows the 
appellant's disqualification from employment due to a x- ray 
findings of "spondylolysis, L- 5;" (2) medical records from 
John E. Evans, M.D., showing treatment, to include gill 
procedure, bilateral L5 nerve root decompression and 
posterior lumbar interbody fusion for spondylolisthesis, for 
degenerative disc disease at L3- 4 and L4- 5 superimposed on 
an L5 spondylosis following a work- related injury in July 
1983; (3) a radiological report of a magnetic resonance 
imaging (MRI) scan of the back conducted at Vicksburg Medical 
Center in December 1998; and (4) a December 1998 examination 
report from Jose L. Ferrer, M.D., which indicates a diagnosis 
of failed back syndrome and records the appellant's lay 
history of back injury in January 1962 while aboard the USS 
MITCHEL and L5- S1 disc problems.

In letters dated in August and November 1998, Paul W. Pierce, 
M.D., reported that the appellant had been a patient of his 
for "some time."  Dr. Pierce recorded the appellant's lay 
history of long- standing back problems since an in- service 
back injury in "1965."  He further recorded the appellant's 
complaint of being discharged without an x- ray examination 
and being told by military physicians that he did not have 
any medical problems.  Dr. Pierce indicated that he had 
"extensive paperwork" which showed that the appellant had a 
condition identified as spondylosis of L5, S1.  It was Dr. 
Pierce's opinion that the spondylosis could very well be 
related, or aggravated, directly as a result of the injury he 
sustained in service.

Non- medical evidence submitted since the Board's July 1966 
denial includes the appellant's May 1999 video- conference 
testimony before the undersigned regarding aggravation of his 
back disability during service.  Specifically, he admitted to 
a pre- service back injury, described as a pulled muscle, and 
he was sure his condition existed prior to service.  He 
injured his back during service by wrenching his back while 
mopping aboard the USS VENTURE.  He was told that he had a 
back strain, but x- rays were not taken.  Thereafter, he 
described sharp, stabbing pains in his lower back upon 
physical exertion.  His duties as a storekeeper, which 
involved lifting heavy containers, aggravated his condition 
and his efforts to transfer to a less strenuous job were 
unsuccessful.  He self- treated his symptoms with aspirin.  
Upon his discharge from service, he was disqualified from 
employment with a railroad company because of his back 
disability, but he complained that the Reserve still reported 
his back as "normal."  He admitted to a back injury in 
approximately 1984 which led to back surgery.  He was 
currently receiving treatment by two private physicians for 
his current complaints of lower back pain with lower 
extremity pain and weakness.  He was also receiving VA 
treatment for arthritis in the back.  It was his opinion that 
he aggravated his back disability during service, and that 
his current symptomatology was related to his in- service 
injury.

A letter from Illinois Central, dated in January 1999, 
reveals that the appellant began work for Illinois Cental 
Railroad in April 1965, but was released as he did not meet 
the their physical standards.

Upon review of the claims folder, the Board finds that the 
May 1965 report from Illinois Central Railroad is redundant 
as it merely records the findings of the April 1965 x- rays 
findings which were previously of record.  The January 1999 
letter from Illinois Central Railroad is also redundant as 
the evidence of record previously showed that the appellant 
had been denied employment in 1965.  The medical records from 
Dr. Evans and Vicksburg Medical Center pertain to the 
appellant's back disability, but they do not directly and 
substantially bear on the issue of the relationship of that 
disability to service.  In this regard, the earliest of these 
records pertain to treatment for a work- related back injury 
in 1983, while the later record reflects relatively recent 
diagnosis of the back disability.  These records fail to 
relate the current disability to service either through 
continuity of pertinent symptomatology or otherwise and, 
therefore, are not material.  See generally 38 C.F.R. 
§ 3.303(b) (1998); Savage v. Gober, 10 Vet.App. 488, 497 
(1997).

Similarly, the medical report from Dr. Ferrer is not material 
as it merely reflects opinion as to the current diagnosis of 
the appellant's disability.  Dr. Ferrer does record the 
appellant's lay history of an in- service back injury, but he 
does not provide any additional medical comment regarding the 
origin of the appellant's back disability.  To the extent 
that Dr. Ferrer's medical report can be viewed as a medical 
opinion as to the origin of the appellant's back disability, 
the Board finds that such opinion cannot be deemed a 
"competent" medical opinion.  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995) ("[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' ... and a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional").

With respect to the letters submitted by Dr. Pierce regarding 
his understanding of the origin of the appellant's back 
disability, upon close inspection of the letters, it is 
evident that his opinion that the appellant's spondylosis was 
aggravated during service is based upon an inaccurate, and 
incomplete, lay history provided by the appellant.  First, 
Dr. Pierce states that the appellant's in- service injury 
occurred in "1965," but the appellant was discharged from 
service in 1962.  Second, nowhere is it seen that Dr. Pierce 
reviewed pertinent medical evidence contemporaneous in time 
with the injury in question.  The Board finds this omission 
significant because, at the time of the March 1966 VA 
examination, the appellant denied post- service complaint of 
back pain until April 1965.  Furthermore, based upon review 
of the April 1965 and March 1966 x- ray examination findings, 
as well as physical examination of the appellant, a VA 
examiner specifically found no residual disability stemming 
from the in- service lumbosacral sprain.  Rather, the 
examiner further found a developmental defect of spondylosis 
at L- 5 without spondylolisthesis.  Finally, nowhere is it 
seen that Dr. Pierce reviewed the medical evidence pertaining 
to a work- related injury in 1983.

Based upon the above, the Board finds that Dr. Pierce's 
account as to the origin of the appellant's back disability 
is erroneous at best.  It is apparent from Dr. Pierce's 
letters that the March 1966 VA examination report and the 
records from Dr. Evans were not among the "extensive 
paperwork" in his possession.  As such, to the extent that 
his letters can be viewed as medical "opinions", they are 
of no significance with respect to the merits of this claim 
because they are unsupported and unsupportable.  LeShore, 8 
Vet.App. 406, 409 (1995).  Also, Dr. Pierce qualified his 
initial, and unequivocal, opinion that the back disorder was 
related to service ("was aggravated directly...") to an 
opinion that is far more speculative ("could very well have 
been...").  Accordingly, the Board finds that the letters 
submitted by Dr. Pierce do not constitute "material" 
evidence.

Finally, the appellant has expressed his own opinion that his 
current back disability stems from his in- service treatment 
for a lumbosacral sprain.  He has testified to continuity of 
symptomatology since his separation from service.  In this 
regard, the truthfulness of his assertions is presumed, as 
required by Robinette.  However, his lay statements, while 
competent to describe the manifestations of his symptoms over 
time, are not competent to speak to questions of medical 
diagnosis or etiology.  Grottveit, 5 Vet.App. at 93.  Any 
linkage of his current symptomatology to that displayed in 
service requires opinion from a medical practitioner.  See 
Savage, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303 (b) (1998) 
(medical expertise required to relate a current disability 
etiologically to post- service symptoms).

In summation, the Board concludes that the additional 
evidence does not constitute evidence which is both "new" 
and "material."  Therefore, the claim is not reopened and 
must be denied.  Smith, 12 Vet.App. 312 (1999).

The Board has decided this case pursuant to 38 C.F.R. 
§ 3.156(a) consistent with the holding in Hodge.  Prior to 
Hodge, reopening of a claim was warranted where the evidence 
suggested a reasonable possibility that the new evidence, 
when viewed in context of all the evidence, both old and new, 
would change the outcome of the case.  See Colvin, at 174.  
This is the standard applied by the RO.  The current 
regulatory standard, according to Hodge, is more liberal than 
that applied by the RO.  In this case, the Board has not had 
to reach this analysis as the appellant has failed to submit 
evidence which is both new and material.  Smith, 12 Vet.App. 
312 (1999).  As such, the Board finds no prejudice to the 
appellant in the adjudication of this case.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded and has previously been 
denied, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinsky, 2 Vet.App. 320, 323 (1992).  
Here, the appellant has not referenced any additional medical 
records which may be relevant to the inquiry as whether he 
incurred or aggravated his back disability during service.  
As such, the Board discerns no additional sources of relevant 
information which may be available concerning the present 
claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5107(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

The claim for service connection for a back disability is not 
reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

